DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 8 and 9 are rejected under 35 U.S.C. 102(a)(1)& (a)(2) as being anticipated by Duan et al. (U.S. Publication No. 2015/0314317, hereinafter Duan.
	With respect to Claim 1, Duan discloses [see fig 1] a detector system comprising: a droplet generator system [10], wherein the droplet generator system comprises: a droplet generator unit [65], wherein the droplet generator unit is configured to create droplets from a liquid supplied to the droplet generator unit with a droplet generator liquid flow, wherein the droplet generator unit is further configured to create the droplets with a droplet generation frequency.  See para 5, uniform drops created and expelled at a given speed.
	With respect to Claim 2, Duan discloses that the droplet generator unit is configured to generate disturbances and to transmit the disturbances to the droplet generator liquid flow, wherein the droplet generation frequency corresponds to a frequency of the disturbances.  See para 5, vibrated ceramic at a certain frequency are the disturbances that lead to frequency of droplets generated.
	With respect to Claim 3, Duan discloses that the droplet generator system further comprises: a controller [55] configured to control the droplet generator unit, wherein the controller is also configured to control the droplet generation frequency.
	With respect to Claim 4, Duan discloses that the droplet generation frequency is adjustable and wherein the controller is configured to control the droplet generation frequency in dependence of the droplet generator liquid flow.  Controllers 46 and 55 control the droplet generation frequency.
	With respect to Claim 6, Duan discloses that the droplet generator system further comprises a flow control unit [55] upstream of the droplet generator unit [65].
	With respect to Claim 8, Duan discloses that the detector system is a charged aerosol detector system.  See para 18.
	With respect to Claim 9, Duan discloses an analytical method using a detector system, the detector system comprising: a droplet generator system [10], wherein the droplet generator system comprises: a droplet generator unit [65], wherein the droplet generator unit is configured to create droplets from a liquid supplied to the droplet generator unit with a droplet generator liquid flow, wherein the droplet generator unit is further configured to create the droplets with a droplet generation frequency, the method comprising creating the droplets with the droplet generation frequency.  See para 5 for liquid flowed and turned into droplets generated with a frequency.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Duan in view of Kasper et al. (U.S. Patent No. 4,794,086, herinafter Kasper).
	With respect to Claim 5, Duan discloses that the droplet generator unit comprises an orifice [65’s outlet], and wherein the droplet generator unit is configured to generate a liquid jet by the droplet generator liquid flow being guided through the orifice, wherein the orifice has an orifice diameter, wherein, for each droplet generator liquid flow in a droplet generator flow range having a lower limit and an upper limit, the upper limit being at least 2 times the lower limit [para 5 shows an upper limit 10 times the lower limit].
	Duan does not disclose that the controller is configured to control the droplet generation frequency to be within a range defined by 0.5 v and 1.5 - v, wherein v = 0.28 F/D^3, wherein D is the orifice diameter and F is the droplet generator liquid flow to the droplet generator.  It is known in the art of droplet generation that the generation frequency is proportional to the flow rate and inversely proportional to the orifice diameter.  
	Kasper discloses, see column 8, lines 43-46, a range of droplet generation frequency where the upper limit is twice the lower limit and shows that this low range creates low uncertainty and high stability.  The greater the variance in frequency generation, the greater the uncertainty and lower the stability.  This is a result optimized variable that one having ordinary skill in the art before the effective filing date of the invention would find obvious to tune, including to a range where the upper value is triplicate the lower value, depending on the design needs and tolerances of the specific droplet application.  
	With respect to Claim 7, Duan discloses that  for each incoming liquid flow in an incoming flow range, the flow control unit is configured to direct the droplet generator liquid flow in an outgoing flow range towards the droplet generator unit, wherein the incoming flow range has an incoming lower limit and an incoming upper limit, wherein the incoming upper limit is at least 10 times the incoming lower limit [para 15 shows upper limit 10 times the lower limit].  
	Duan does not specifically disclose that the outgoing flow range has an outgoing lower limit and an outgoing upper limit, wherein the outgoing upper limit is at most 5 times the outgoing lower limit.  However, Duan’s capillary outlet would necessarily greatly constrain variability between the outgoing lower limit and upper limit.  Consistent droplet generation is a goal of Duan so It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to constraint droplet output variability as much as possible.  
	With respect to Claim 10, Duan discloses that the droplet generator unit comprises an orifice [65’s outlet], and wherein the droplet generator unit is configured to generate a liquid jet by the droplet generator liquid flow being guided through the orifice, wherein the orifice has an orifice diameter, wherein, for each droplet generator liquid flow in a droplet generator flow range having a lower limit and an upper limit, the upper limit being at least 2 times the lower limit [para 5 shows an upper limit 10 times the lower limit].
	Duan does not disclose that the controller is configured to control the droplet generation frequency to be within a range defined by 0.5 v and 1.5 - v, wherein v = 0.28 F/D^3, wherein D is the orifice diameter and F is the droplet generator liquid flow to the droplet generator.  It is known in the art of droplet generation that the generation frequency is proportional to the flow rate and inversely proportional to the orifice diameter.  
	Kasper discloses, see column 8, lines 43-46, a range of droplet generation frequency where the upper limit is twice the lower limit and shows that this low range creates low uncertainty and high stability.  The greater the variance in frequency generation, the greater the uncertainty and lower the stability.  This is a result optimized variable that one having ordinary skill in the art before the effective filing date of the invention would find obvious to tune, including to a range where the upper value is triplicate the lower value, depending on the design needs and tolerances of the specific droplet application.  
	Although Duan doesn’t discloses the specific ranges as seen in claims 11 and 12, the result optimized variable argument applied in claim 10 applies here.  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Publication No. 2010/0285975, see para 42 shows that droplet generation frequency is proportional to the flow rate and orifice diameter.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551. The examiner can normally be reached 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                        


/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855